                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

NORMA ROGERS, et al.                          )
                                              )
        Plaintiffs,                           )
                                              )
v.                                            )          Case No. 6:19-cv-03346-RK
                                              )
DOUGLAS GASTON, et al.                        )
                                              )
        Defendants.                           )

     DEFENDANT BOBBY DUNCAN’S OPPOSITION TO PLAINTIFF’S MOTION FOR
              LEAVE TO FILE A SECOND AMENDED COMPLAINT

        COMES NOW Defendant Deputy Robert Duncan, by and through undersigned counsel,

and for his Opposition to Plaintiffs’ Motion for Leave to File a Second Amended Complaint, states

as follows:

                                        BACKGROUND

        On or about September 30, 2019, Plaintiffs filed their initial Complaint [Doc. #1], alleging

that defendants Judge Douglas Gaston, John Does 1-3 and Jane Does 1-3 (collectively “Doe

Defendants”) violated Plaintiffs’ constitutional rights. On April 1, 2020, the parties submitted a

joint Proposed Scheduling Order. [Doc. #15]. The joint Proposed Scheduling Order set a deadline

for Amendment of Pleadings on September 2, 2020. Id. On June 26, 2020, Plaintiffs requested

leave to file their First Amended Complaint, Plaintiffs now identified Defendant “Bobby” Duncan

as the previous “John Doe 1” in the initial Complaint. [Docs. #25, 26].

        On September 22, 2020, Defendant Duncan served his initial Rule 26 disclosures and

identified Jennifer Tomaszewski as the Jail Administrator who received Plaintiffs from Deputy

Duncan at the jail for administration of their drug tests. [Defendant Robert Duncan’s Initial Rule

26 Disclosures, Doc. #51].

                                        {S0504205}Page   1 of 8

           Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 1 of 8
       Although the joint Proposed Scheduling Order was not entered by the court, all parties had

complied with the outlined discovery schedule until October 7, 2020, when Plaintiffs filed a

Motion for an Amended Rule 16 Order. In this order, Plaintiffs asked this Court for additional time

to identify the unnamed Doe Defendants. [Doc. #52]. On October 19, 2020, Plaintiffs filed a

Motion for Leave to file their Second Amended Complaint. [Docs. #54, 55]. Along with Plaintiffs’

Motion for Leave, Plaintiffs attached the Proposed Second Amended Complaint as an exhibit.

[Doc. #54-1]. The Proposed Second Amended Complaint names additional defendants James

Sigman, James Reeves, Sharon Vaughn, Glenda Campbell, Jennifer Tomaszewski, and Pam Tripp.

Id. The Proposed Second Amended Complaint also adds an additional count (Count V) for Failure

to Intervene against defendants Duncan, Sigman, Reeves, Tomaszewski, Vaughn, Campbell, and

Tripp. Id.

       All other individuals employed at the Texas County Jail and working on the day of the

incident in question could have been readily identified by Plaintiffs through the issuance of a

subpoena any time over the prior year, but Plaintiffs made no effort to do so. Further, it was public

record and common knowledge that James Sigman was the Sheriff of Texas County, and Jennifer

Tomaszewski was the jail administrator at the time of the incident in question. Thus, Plaintiffs’

late addition of other employees, and especially the addition of an entirely new cause of action, is

improper more than a year into litigation and Plaintiffs’ Motion for Leave should be denied.

                                           ARGUMENT

       Plaintiffs assert that because no scheduling order has been entered in this case, the “motion

to amend is govern[ed] by Rule 15(a)(2) of the Federal Rules of Civil Procedure.” [Doc. #55]. This

is incorrect. Joint proposed scheduling orders are considered “reports” under Federal Rule of Civil

Procedure 26(f). This rule requires parties to litigation conference, in order to outline an effective



                                        {S0504205}Page   2 of 8

             Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 2 of 8
and efficient schedule for discovery. F.R.C.P. 26(f)(2)-(3). The parties must then submit that plan

to the court within fourteen days. F.R.C.P. 26(f)(4); see also W.D. Mo. Ct. R. RK-

Standing_Rule_16_Order at (2). Parties are expected to attempt in good faith to agree to a joint

proposed scheduling order, or to otherwise indicate competing proposals in submissions to the

court. F.R.C.P. 26(f) advisory committee’s note on 1993 Amendment at subdivision (f). This rule

is intended to prevent discovery abuses and provide recourse when one party refuses to effect a

reasonable program for discovery with the other. F.R.C.P. 26(f) advisory committee’s note on

1980 Amendment at subdivision (f). See, e.g., French v. Cummins Filtration, Inc., 2012 WL

2992096 *2 (N.D. Iowa Jul. 19, 2012) (describing scheduling orders and discovery plans as falling

within Rule 26(f)). The report, and especially the matters on which the parties agree, are of

substantial value to the court in issuing a scheduling order. F.R.C.P. 16 advisory committee note

on 1993 Amendment at subdivision (b) (describing the interplay between Rule 16 and Rule 26(f)).

       The liberal amendment standard outlined in Rule 15(a)(2) must be balanced against the

court’s interest in enforcing its scheduling orders, including proposed scheduling orders submitted

under Rule 26(f) and not yet entered by the court. Id. (stating that discovery deadlines provided in

both Rule 16(b) and Rule 26(f) schedules may only be altered upon a showing of good cause); see

also, F.R.C.P. 26(f) advisory committee’s note on 2015 Amendment at subdivision (f) (explaining

the court’s role in preventing abuses and ability to address uncertainties in or disagreements

regarding the proposed report). Moreover, in crafting Rule 16, the advisory committee explicitly

contemplates Rule 26(f) as an essential tool in creating a scheduling order.1 F.R.C.P. 16 advisory



       1
         Proposed Scheduling Orders to not only impact discovery. Scheduling orders pursuant
to Rule 16(b)(1) “assure[ ] that at some point both the parties and the pleadings will be fixed ” and
the case may proceed in a timely manner Fed. R. Civ. P. 16(b), advisory committee's note to 1983
amendment.

                                        {S0504205}Page   3 of 8

           Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 3 of 8
committee’s note on 1993 Amendment at subdivision (b). It therefore stands to reason that the

court has the same interest in enforcing an agreement between the parties, where one is reached,

as in enforcing its own scheduling order; that is, the moving party must show good cause in order

to justify its delay. In order to protect the strength of Rule 26(f) as a means of preventing discovery

abuses and to protect the court’s interest in enforcing its orders, the appropriate standard to be

applied is outlined in Rule 16(b), rather than Rule 15(a)(2).2 See Popoalii v. Correctional Medical

Services, 512 F.3d 488, 497 (8th Cir.2008); Freeman v. Busch, 349 F.3d 582, 589 (8th Cir.

2003) (citing In re Milk Prod. Antitrust Litig., 195 F.3d at 437). “If we considered

only Rule 15(a) without regard to Rule 16(b), we would render scheduling orders meaningless and

effectively would read Rule 16(b) and its good cause requirement out of the Federal Rules of Civil

Procedure.” In re Milk Prod. Antitrust Litig., 195 F.3d at 437-38 (citation omitted). This interplay

is considered settled in the Eighth Circuit. Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716

(8th Cir. 2008).

       “The primary measure of good cause is the movant's diligence in attempting to meet the

order's requirements.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716-17 (8th Cir.

2008) (citing Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)); see also Fed. R. Civ. P. 16(b),

advisory committee's note to 1983 amendment (“[T]he court may modify the schedule on a

showing of good cause if it cannot reasonably be met despite the diligence of the party seeking the

extension.”). “[T]he ‘good cause’ standard [of Rule 16(b)] is an exacting one, for it demands a

demonstration that the existing schedule cannot be reasonably met despite the diligence of


       2
          Furthermore, under local Rule 16.3(b), an extension of the deadlines fixed in the
scheduling order may only be granted “upon showing of good cause.” Western District Local Rules
16.3(b). The local rules go on to only allow the extension of the deadline for completion of all
discovery if, “(1) [t]here has been active discovery; or (2) the moving party demonstrates that
disabling circumstances precluded active discovery.” Id.

                                         {S0504205}Page   4 of 8

           Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 4 of 8
the party seeking the extension.” Scheidecker v. Arvig Enters., 193 F.R.D. 630, 632 (D. Minn.

2000) (citation omitted).

       While the prejudice to the nonmovant resulting from modification of the scheduling order

may also be a relevant factor, generally, the Court will not consider prejudice if the movant has

not been diligent in meeting the scheduling order's deadlines. See Bradford v. DANA Corp., 249

F.3d 807, 809 (8th Cir. 2001)(concluding that there was “no need to explore beyond the first

criterion, [diligence,] because the record clearly demonstrate[d] that Bradford made only minimal

efforts to satisfy the [scheduling order's] requirements”). In short, Rule 16(b) focuses on “the

diligence of the party seeking to modify a Scheduling Order, as opposed to the litany of

unpersuasive excuses, inclusive of inadvertence and neglect, which commonly undergird an

untimely Motion to Amend.” Scheidecker, 193 F.R.D. at 632 n.1 (citations omitted).

       Plaintiffs’ untimely Motion to Amend should be denied both because Plaintiffs have failed

to show good cause to amend and because Defendants would be prejudiced by the Second

Amended Complaint. Plaintiffs have failed to show good cause for why the scheduling order’s

deadline pertaining to adding parties should be extended and thus, Plaintiffs’ right to file a Second

Amended Complaint. The Scheduling Order submitted by the parties on April 1, 2020, gave

Plaintiffs five months to identify the unnamed Doe Defendants but, instead, Plaintiffs named only

Defendant Duncan, after he was identified by Judge Gaston. Plaintiffs undertook no further

investigation, did not issue subpoenas to Texas County and did not identify the sheriff despite his

position and identity being readily available public information. It would be disingenuous of

Plaintiffs to claim that they have conducted discovery and their attempt to identify the Doe

Defendants with any sort of diligence, let alone the diligence required under Rule 16(b).




                                        {S0504205}Page   5 of 8

          Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 5 of 8
       Furthermore, Plaintiffs were readily aware that the time for amending their complaint under

the scheduling order in place had expired when they filed their Motion for Amended Rule 16

Order. Their request of this Court for an extension was made over a month after the original date

for filing of amendments had passed. Due to the readily available public information and discovery

mechanisms, most notably the use of a subpoena, Plaintiffs have failed to show any sort of

diligence with regard to identifying the Doe Defendants. Thus, Plaintiffs Motion for Leave to file

a Second Amended Petition out of time should be denied.

       The Motion to Amend should also be denied because it would result in prejudice to all

Defendants. Parties cannot attempt to gain a “second bite at the apple” by amending a pleading to

contain a defense or count supported by facts unchanged since the need to amend. See Management

Registry, Inc. v. A.W. Companies, Inc., 2020 WL 6121450 *14 (D. Minn. Jul. 29, 2020). Doing so

is prejudicial to the other party because that party will be will be faced with the Hobbesian choice

of spending time and money engaging in another round of discovery (e.g., deposing Defendant's

corporate representative for a third time), or going to trial blind, or at least partially blind, as to

Defendant's new defenses.” Brown v. Harbor Freight Tools USA, Inc., 2014 WL 12617431 *2

(W.D. Mo., May 6, 2014) (finding prejudice when the defendants raised a new affirmative defense,

even though the plaintiffs would “have ample time for investigation”); see also, Brackson v.

Dolgencorp, 2006 WL 8438277 *2 (W.D. Mo., August 22, 2006). Defendants recognize that this

court has already found there would be little prejudice in extending the joint Proposed Scheduling

Order’s deadlines. [Doc. #57]. However, Plaintiffs’ Proposed Second Amended Complaint

exceeds merely identifying potential defendants; it adds an additional cause of action, while

judgement on Defendants’ Motions to Dismiss are pending and after a full thirteen months of

litigating the initial causes of action. This additional count is nothing more than an attempt at



                                         {S0504205}Page   6 of 8

           Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 6 of 8
garnering a “second bite at the apple.” If the Proposed Second Amended Complaint is permitted

to go forward, Defendants would be forced to choose between repeating and expending additional

time and energy filing and supporting another Motion to Dismiss, investigate this additional,

factually unfounded claim, and then provide an addition answer to that claim. Because Defendants

would be prejudiced by this additional claim, which is not predicated on any newly-discovered

facts alleged by Plaintiffs, the Motion to Amend should be denied.

       WHEREFORE, Defendant, Robert “Bobby” Duncan, respectfully requests this Court issue

an Order denying Plaintiffs’ Motion for Leave to File a Second Amended Complaint, and for such

other and further relief this Court deems just and proper under the circumstances.

                                             Respectfully submitted,

                                             FISHER PATTERSON SAYLER & SMITH, LLP

                                                     /s/ Portia C. Kayser
                                             Portia C. Kayser, #63527
                                             1010 Market Street, Suite 1650
                                             St. Louis, MO 63101
                                             314-561-3675 Phone and Facsimile
                                             pkayser@fisherpatterson.com

                                             Attorneys for Defendant Robert Duncan


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was filed electronically with the Court this 2nd day of November, 2020, and will be served on the
following via same:

Anthony E. Rothert
Jessie Steffan
Omri E. Praiss
Kayla M. DeLoach
ACLU of Missouri Foundation
906 Olive Street, Suite 1130
St. Louis, Missouri 63101
trothert@aclu-mo.org

                                       {S0504205}Page   7 of 8

          Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 7 of 8
jsteffan@aclu-mo.org
opraiss@aclu-mo.org
kdeloach@aclu-mo.org

Gillian R. Wilcox
ACLU of Missouri Foundation
406 W. 34th Street, Suite 420
Kansas City, Missouri 64111
gwilcox@aclu-mo.org

Attorneys for Plaintiffs

John Patrick Fleming
Missouri Attorney General’s Office-JC
P.O. Box 899
Jefferson City, Missouri 65102
jack.fleming@ago.mo.gov

Attorneys for Douglas D. Gaston

                                                     /s/ Portia C. Kayser




                                    {S0504205}Page   8 of 8

          Case 6:19-cv-03346-RK Document 59 Filed 11/02/20 Page 8 of 8
